

EMPLOYMENT AGREEMENT, dated as of February 19, 2010 (the “Agreement”) between
SHEERVISION, INC., a Delaware corporation with a principal place of business at
4030 Palos Verdes Drive N., Suite 104, Rolling Hills California 90274, and
Patrick Adams, an individual resident of the State of California residing at
28016 Beechgate Drive, Rancho Palos Verdes, CA   90275 (“Employee”).


In consideration for the mutual covenants and conditions set forth herein, the
parties hereby agree as follows:


1. Employment. The Company hereby employs Employee in the capacity of Chief
Financial Officer.  Employee accepts such employment and agrees to perform such
services as are customary to such offices and shall from time to time be
assigned to Employee by the Board of Directors.


2. Term. Subject to earlier termination as provided in Section 5, the employment
hereunder shall be for a period of four years, commencing on February 19, 2010
(the “Commencement Date”) and ending on February 19, 2014.  Employee’s
employment will be on a full-time basis requiring the devotion of such amount of
Employee’s productive time as is necessary for the efficient operation of the
business of the Company.


3. Compensation and Benefits.


3.1 Salary. For the performance of Employee’s duties hereunder, the Company
shall pay Employee an annual salary of $106,000 (less required withholdings),
payable no less frequently than twice monthly, and a minimum guaranteed bonus of
at least $25,000 payable on the best possible schedule feasible for the Company
following January 1 of each year.


3.2 Benefits. Employee shall be entitled to such medical, disability, and life
insurance coverage and such vacation, sick leave, and holiday benefits, if any,
as are made available to the Company’s top executive personnel, all in
accordance with the Company’s benefits program in effect from time to time,
including full medical benefits for Employee and his dependents at Company cost,
and reimbursement of out-of-pocket medical expenses for the Employee. Employee
may also participate in the Section 125 Cafeteria Plan and in the new 401k
Savings Plan. Should the Company implement any special executive deferred
savings programs, Employee shall also have access to those Plans.


3.3 Reimbursement of Expenses. Employee shall be entitled to reimbursement for
all reasonable expenses for travel, meals, and entertainment, incurred by
Employee in connection with and reasonably related to the furtherance of the
Company’s business subject to the existing expense reporting policies and
procedures. Employee may join appropriate professional organizations including
FEI and LAVA at Company expense, and may receive approval from the CEO to join
other organizations as necessary.
 

--------------------------------------------------------------------------------



 
3.4 Annual Review. On each anniversary of the Commencement Date, the Board of
Directors will review Employee’s performance and compensation hereunder
(including salary, bonus, and stock options and/or other equity incentives) and
will approve an increase in such compensation of not less than 5% annually, but
will not have authority, as the result of such review, to decrease any portion
of such compensation without the written consent of Employee. For the first year
of this Agreement, Company shall increase Employee’s base salary by 6% effective
February 19 (included in salary amount above), and another 6% August 19 (the
second increase shall only take effect if the Company is anticipating closing
the fiscal year with an operating profit). From time to time, the Board of
Directors may approve additional bonus amounts depending on Company performance
over and above the $25,000 minimum guaranteed bonus mentioned in 3.1.


4. Change of Control. In the event of a Change in Control of the Company (as
defined below), all options, warrants, or restricted shares then granted to
Employee which are unvested at the date of the Change in Control will be
immediately vested.  In addition, in the event of a termination of Employee’s
employment for any reason (other than as set forth in Section 5.1(f)) following
a Change of Control, the Company will promptly pay Employee, in addition to the
amounts required under Section 5.2(a), a lump-sum severance amount payable
immediately upon such termination of employment, equal to the product of (i)
Employee’s then current annual salary multiplied by (ii) two.  This payout shall
be in lieu of any amount which may otherwise be due under Section 5.2(b).


As used herein, a “Change of Control” of the Company shall be deemed to have
occurred:


(a) Upon the consummation, in one transaction or a series of related
transactions, of the sale or other transfer of voting power (including voting
power exercisable on a contingent or deferred basis as immediately exercisable
voting power) representing effective control of the Company to a person or group
of related persons who, on the date of this Agreement, is not affiliated (within
the meaning of the Securities Act of 1933) with the Company, whether such sale
or transfer results from a tender offer or otherwise; or


(b) Upon the consummation of a merger or consolidation in which the Company is a
constituent corporation and in which the Company’s stockholders immediately
prior thereto will beneficially own, immediately thereafter, securities of the
Company or any surviving or new corporation resulting therefrom having less than
a majority of the voting power of the Company or any such surviving or new
corporation; or


(c) Upon the consummation of a sale, lease, exchange, or other transfer or
disposition by the Company of all or substantially all its assets to any person
or group of related persons.
 

--------------------------------------------------------------------------------


 
5. Termination.


5.1 Termination Events. The employment hereunder will terminate upon the
occurrence of any of the following events:


(a) Employee dies;


(b) The Company, by written notice to Employee or Employee’s personal
representative, discharges Employee due to the inability to perform the duties
assigned to Employee hereunder for a continuous period exceeding 90 days by
reason of injury, physical or mental illness, or other disability, which
condition has been certified by a physician; provided, however, that prior to
discharging Employee due to such disability, the Company shall give a written
statement of findings to Employee or Employee’s personal representative setting
forth specifically the nature of the disability and the resulting performance
failures, and Employee shall have a period of ten (10) days thereafter to
respond in writing to the Board of Director’s findings;


(c) Employee is discharged by the Board of Directors of the Company for
cause.  As used in this Agreement, the term “cause” shall mean:


(i) Employee’s conviction of (or pleading guilty or no lo contendere to a felony
or misdemeanor involving dishonesty or moral turpitude; or


(ii) (a) the willful and continued failure of Employee to substantially perform
Employee’s duties with the Company (other than any such failure resulting from
illness or disability) after a demand for substantial performance is requested
by the Company’s Board of Directors, which specifically identifies the manner in
which it is claimed Employee has not substantially performed Employee’s duties,
or (b) Employee is willingly engaged in misconduct which has a direct and
material adverse monetary effect on the Company.  For purposes of this subpart
(ii) no act or failure to act on Employee’s part shall be considered “willful”
unless done, or omitted to be done, by Employee not in good faith and without
reasonable belief that Employee’s actions were in the best interest of the
Company.  No termination shall be effected for cause pursuant to this subpart
(ii) unless Employee has been provided with specific information as to the acts
or omissions which form the basis of the allegation of cause, and Employee has
had an opportunity to be heard, with counsel if Employee so desires, before the
Board of Directors and such Board determines in good faith that Employee was
guilty of conduct constituting “cause” as herein defined, specifying the
particulars thereof in detail;


(d) Employee is discharged by the Board of Directors of the Company without
cause, which the Company may do at any time upon notice to Employee;


(e) Employee voluntarily terminates Employee’s employment due to either (i) a
default by the Company in the performance of any of its obligations hereunder,
or (ii) an Adverse Change in Duties (as defined below), which default or Adverse
Change in Duties remains unremedied by the Company for a period of ten (10) days
following its receipt of written notice thereof from Employee; or
 

--------------------------------------------------------------------------------



 
(f) Employee voluntarily terminates Employee’s employment for any reason other
than the Company’s default or an Adverse Change in Duties, which Employee may do
at any time with at least 30 days advance written notice.


As used herein, “Adverse Change in Duties” means an action or series of actions
taken by the Company, without Employee’s prior written consent, which results
in:


(1) A change in Employee’s reporting responsibilities, titles, job
responsibilities, or offices, which, in Employee’s reasonable judgment, results
in a diminution of Employee’s status, control, or authority;


(2) The assignment to Employee of any positions, duties, or responsibilities
which, in Employee’s reasonable judgment, are inconsistent with Employee’s
positions, duties, and responsibilities or status with the Company;


(3) A requirement by the Company that Employee be based or perform Employee’s
duties anywhere other than (i) at the Company’s corporate office location on the
date of this Agreement, or (ii) if the Company’s corporate office location is
moved after the date of this Agreement, at a new location that is no more than
60 miles from such prior location; or


(4) A failure by the Company (i) to continue in effect any material benefit,
whether or not qualified, or other compensation, bonus, or incentive plan in
effect on the date of this Agreement or subsequently adopted, (ii) to continue
Employee’s participation in such benefits or plans at the same level or to the
same extent as on the Commencement Date or, with respect to subsequently adopted
benefits or plans, on the date of the initial implementation thereof, or (iii)
to provide for Employee’s participation in any newly adopted benefits or plans
at a level commensurate, in Employee’s reasonable judgment, with that of other
top executives of the Company.


5.2 Effects of Termination.


(a) Upon termination of Employee’s employment hereunder for any reason, the
Company will promptly pay Employee all compensation owed to Employee and unpaid
through the date of termination (including, without limitation, salary and
employee expense reimbursements).


(b) In addition (except in a situation where severance is due pursuant to
Section 4), if Employee’s employment is terminated under Sections 5.1(a), (b),
(d), or (e), the Company shall also pay Employee, immediately upon such
termination of employment, a lump-sum severance amount equal to Employee’s then
current annual salary.
 

--------------------------------------------------------------------------------



 
(c) Upon termination of Employee’s employment hereunder for any reason, Employee
agrees that for the one year period following the Termination Event:


(i) Employee will not directly or indirectly, whether for Employee’s own account
or as an individual, employee, director, consultant, or advisor, or in any other
capacity whatsoever, provide services to any other person, firm, corporation, or
other business enterprise which is involved in optical loupes, optical lighting,
or related matters unless Employee obtains the prior written consent of the
Board of Directors.


(ii) Employee will not directly or indirectly encourage or solicit, or attempt
to encourage or solicit, any individual to leave the Company’s employ for any
reason or interfere in any other manner with the employment relationships at the
time existing between the Company and its current or prospective employees.


(iii) Employee will not induce or attempt to induce any customer, supplier,
distributor, licensee, or any other business relation of the Company to cease
doing business with the Company or in any way interfere with the existing
business relationship between any such customer, supplier, distributor,
licensee, or any other business relation and the Company.


Employee acknowledges that monetary damages may not be sufficient to compensate
the Company for any economic loss which may be incurred by reason of breach of
the foregoing restrictive covenants.  Accordingly, in the event of any such
breach, the Company shall, in addition to any remedies available to the Company
at law, be entitled to obtain equitable relief in the form of an injunction
precluding Employee from continuing to engage in such breach.


If any restriction set forth in this paragraph is held to be unreasonable, then
Employee and the Company agree, and hereby submit, to the reduction and
limitation of such prohibition to such area or period as shall be deemed
reasonable.


6. General Provisions.


6.1 Assignment. Neither party may assign or delegate any of its rights or
obligations under this Agreement without the prior written consent of the other
party, except that the Company may assign its rights and obligations hereunder
to a successor by merger or an assignee of all or substantially all of the
Company’s assets.


6.2 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements between the parties relating to such subject matter.


6.3 Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by both parties hereto.
 

--------------------------------------------------------------------------------


 
6.4 Successor and Assigns.   The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Employee and Employee’s legal representatives, heirs, legatees, distributees,
assigns, and transferees by operation of law, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to join
and be bound by the terms and conditions hereof.


6.5 Governing Law.   This Agreement shall be governed by, and be construed in
accordance with, the laws of California.


6.6 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.


6.7 Further Assurances; Committees of Board. The parties will execute such
further instruments and take such further actions as may be reasonably necessary
to carry out the intent of this Agreement.  The term “Board of Directors” shall
include any committee of the Board.


6.8 Notices. Any notices or other communications required or permitted hereunder
shall be in writing and shall be deemed received by the recipient when delivered
personally or, if mailed, five (5) days after the date of deposit in the United
States mail, certified or registered, postage prepaid and addressed, in the case
of the Company, to 4030 Palos Verdes Drive N., Suite 104, Rolling Hills
California 90274, and in the case of Employee, to 28016 Beechgate Drive, Rancho
Palos Verdes, CA   90275, or to such other address as either party may later
specify by at least ten (10) days advance written notice delivered to the other
party in accordance herewith.


6.9 No Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of that provision, nor prevent that
party from thereafter enforcing that provision or any other provision of this
Agreement.


6.10 Legal Fees and Expenses. In the event of any disputes under this Agreement,
each party shall be responsible for their own legal fees and expenses which it
may incur in resolving such dispute.


6.11 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Company and Employee have executed this Agreement
effective as of the date first above written.
 



  SHEERVISION INC.          
 
By:
        Name:       Title:                               Name:  



--------------------------------------------------------------------------------

